129 B.R. 196 (1991)
In re VIDEO SYSTEMS DESIGN & SALES, INC., Debtor.
Bankruptcy No. 91-41096-2-11.
United States Bankruptcy Court, W.D. Missouri.
July 22, 1991.
Joel Pelofsky, Kansas City, Mo., for debtor.

ORDER
FRANK W. KOGER, Chief Judge.
The entity using the name Video systems Design & Sales, Inc. (whatever is its legal composition) filed a petition for reorganization under Chapter 11 on or about April 8, 1991. This was accomplished without the benefit of the services of an attorney. This was, in part, because the entity had used one Theodore Barnes as its counsel and he did not feel that he should be its counsel in bankruptcy. Mr. Barnes sought as counsel for the entity Joel Pelofsky, former bankruptcy judge, and a member of the firm of Shughart, Thomson & Kilroy, P.C. Mr. Pelofsky did subsequently seek approval of his employment by the debtor entity and that employment has been approved.
Thereafter, Megatel Computer Co. filed a Motion For An Order To Show Cause Why Bankruptcy Should Not Be Dismissed. The gravamen of the Motion was that debtor had filed the petition by Bill Morris, its president, who is not a licensed attorney and thus engaged in the unauthorized practice of law. Said creditor further asserts that the entry of duly licensed counsel does not cure the improper act. Creditor suggests that the petition must be dismissed and debtor entity should then refile through the services of a duly licensed attorney.
There is no question but what movant is legally correct. The filing of the petition herein was the practice of law. Since debtor is an artificial person it cannot represent itself pro se nor may its officers so act, unless they are also licensed attorneys. However, as a practical matter to dismiss the case potentially increases the expenses of administration and will eventually be injurious to the creditor advocating that remedy.
There are two cases from the Eastern District of Missouri that persuade this Court to adopt the strict and legalistic approach rather than the practical one. First is In re Global Construction & Supply, Inc., 126 B.R. 573 (Bkrtcy.E.D.Mo.1991) by the Honorable Barry S. Schermer and In re Bellerive Springs Building Corporation, 127 B.R. 219 (Bkrtcy.E.D.Mo.1991) by the *197 Honorable David P. McDonald. Because of those well reasoned and extensively substantiated by case citation opinions, this Court concurs in the results reached in each opinion. The conclusion of the Court is as follows: (1) the filing of the petition for reorganization is the practice of law; (2) it can only be performed by an individual pro se or by a duly licensed practitioner; (3) the entry by an attorney did not cure the impermissible filing; (4) the facts in this case do not warrant any exception to a strictly legalistic treatment of the question.
The case of Video Systems Design & Sales, Inc. is hereby DISMISSED WITHOUT PREJUDICE.
SO ORDERED.